DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.
 
Claim Status
Applicants’ response of 5/20/22, to the final Office action dated 1/20/22 has been entered.  It is noted that the claim amendments filed on 5/20/22 only have one change to withdrawn claim 40. Accordingly, claims 1-54 are pending in the application and claims 1-19 are under current examination.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Varner et al. (WO 2006/110487; published: 10/19/06; of record), in view of Sakurai et al. (EP 2220150; published: 8/25/10; of record), Vachon (US 2017/0304815; published: 10/26/17; of record) and Peyman (US 2017/0157038; published: 6/8/17; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Varner et al. teaches a sustained release implant and methods for subretinal delivery of bioactive agents (Abstract). Varner et al. teach that in some embodiments, the polymer matrix and the one or more bioactive agents, alone form the implant (limitations of instant claim 1; p. 9). Varner et al. teach that the polymers useful in the polymer matrix (in semi-crystalline state) include poly(ethylene-co-vinyl acetate), wherein the vinyl acetate content is in the range of about 30-34% by weight of the pEVA copolymer (limitations of instant claims 1, 3-6, 8 and 10; p. 26 and 28). Varner et al. teach that in order to dissolve the pEVA, the components were heated to 30 to 40 °C (limitation of instant claim 7).
Varner et al. teach that the cross-sectional shape of the core of an implant may be any desired shape, but is typically circular (limitations of instant claim 2; p. 31). 
Varner et al. teach that the bioactive is an antibiotic (e.g., tobramycin, gentamycin) (limitation of claims 1 and 12; p. 41). Varner et al. teach overlapping concentration (limitation of instant claims 13; see entire ref.).
	With regards to instant claims 14-15 and 19, Varner et al. teaches wherein the composition can comprise a copolymer of polyalkylene glycol terephthalate and antimicrobial agents (see entire ref.).
With regards to instant claims 9 and 11, Varner et al. do not disclose the melting flow index of the pEVA or the stability of the antibiotic agent at a temperature of from about 40 °C to about 120 °C. However, the invention as claimed is not structurally distinguishable from the disclosure of Varner et al. and it is therefore, the Examiner's position that the melting flow index and stability properties are an inherent property of the invention taught by Varner et al. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed polymers and antibiotic agents with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed polymer and antibiotic agent and that of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Varner et al. does not teach wherein the diameter of the bead ranges from about 2 to about 20 mm, as required by instant claim 1.  However, this deficiency is cured by Peyman.
	Peyman is directed to a method (and composition) to provide a therapeutic agent to an eye of a patient (Abstract). Peyton teaches that the implant delivered to the eye can have a diameter ranging from 30 micrometers to 3 millimeters when round, flat, bead-shaped, etc. ([0042]). In another embodiment, the device may be sized to be between 8mm to 18 mm in diameter ([0042]).
	Varner et al. do not teach wherein the composition further comprises nonionic surfactant, radiocontrast agent and colorizing agent, as required by instant claims 16-18. However, such deficiency is cured by Sakurai et al. and Vachon.
	Sakarai et al. teach an antimicrobial composition comprising semi-crystalline polymer, which further comprises a nonionic surfactant ([0004] and [0124]). Sakarai et al. teach the use of a colorizing agent ([0056]-[0057]). Vachon teaches an implantable antibacterial polymer, wherein the bead further comprises a radio-contrast agent. See Para [0012]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the claimed diameter, it would have been prima facie obvious to one of ordinary skill in the art to modify the diameter size to up to 18 mm, as taught by Peyman. As stated in MPEP §2144.05:“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Varner et al. teach that as the implant becomes smaller in diameter, the insertion and handling of the device becomes more difficult and the amount of bioactive agent(s) that can be encapsulated in the implant is limited. And furthermore, such factors are taken into account in determining the size of the implant (p. 40).  And Peyman et al. teach that a suitable diameter for polymeric bead comprising a bioactive agent that is administered to an eye ranges from 30 micrometers to up to 18 millimeters, which overlaps almost completely with the claimed range. The Applicants' specification provides no evidence that the selected range in claim 1 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to factors pertaining to the insertion and handling of the device, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the diameter.  One of ordinary skill in the art would have been motivated to change the diameter as this could be expected to be advantageous for providing optimal insertion and handling of the device/implant. 
	The disclosures of Varner et al., Sakarai et al. and Vachon are each directed to antimicrobial beads/particles. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate a nonionic surfactant, colorizing agent and radiocontrast agent to the composition of Varner et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so as Sakarai et al. and Vachon teach the addition of a colorizing agent, nonionic surfactant and radiocontrast agent to a polymer matrix containing a bioactive agent (e.g., anti-microbial agent) is suitable and well-known.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that modifying the diameter of the Varner implant up to 18 mm (as taught by Peyman) is in direct contrast with the teaching of Varner that the implant has a total diameter that is no greater than about 1mm to minimize the incidence of retinal detachments and hemorrhaging (Remarks: p. 10). Applicants are referring to the Varner [0137], which states: ”In some embodiments, the outer diameter of the implant is no greater than about 1000 μm to minimize the incidence of retinal detachments and hemorrhaging.”
This is not found persuasive. In response, such teaching in Varner is not a teaching away as it specifically states that this is “in some embodiments”. With regards to the teachings of Varner as a whole, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. It is also noted that the examined claims are not directed to a method comprising a subretinal administration step; rather the examined claims are directed to a product having size and ingredient limitations. In other words, the instant claims do not require subretinal application and therefore, the prior art does not need to teach such in order to read on the claims.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617